Claimant, Lena Catherine Rokich, appeals from a circuit court judgment reversing a decision allowing unemployment compensation benefits by the appeal board of defendant commission.
The facts are not in dispute and are as follows: Claimant was employed by the Packard Motor Car Company from June 12, 1944, to November 27, 1944, at which time she was laid off for lack of work. On *Page 360 
December 14, 1944, she obtained work at Sam's Cutrate, Inc., in Detroit and continued there until January 12, 1945, when she voluntarily quit her job because of pregnancy. Her baby was born in September, 1945. On January 24, 1946, she applied to the Michigan unemployment compensation commission for unemployment benefits. On March 6, 1946, she applied for work at Sam's Cutrate, Inc., and was informed that no work was then available.
On March 12, 1946, the commission determined that Lena Catherine Rokich had left the employ of Sam's Cutrate, Inc., voluntarily because of pregnancy and was available for work and eligible for benefits, under section 28 (c) of the act, beginning March 6, 1946. Claimant appealed from this determination claiming that she was eligible for benefits as of January 24, 1946. On August 26, 1946, the referee affirmed the decision of the commission.
Thereafter, the Packard Motor Car Company, a base-period employer, appealed the decision of the referee to the appeal board. The appeal board on October 28, 1946, affirmed the decision of the referee. Subsequently, upon application of the Packard Motor Car Company, review was had by the Ingham county circuit court by certiorari. On April 5, 1947, the circuit court held that claimant was disqualified for benefits for the duration of her unemployment because she left her employment because of pregnancy.
An appeal is taken to this Court by the claimant and a cross appeal is also taken by the Michigan unemployment compensation commission. Both claimant and the commission are in harmony in contending that claimant is entitled to unemployment benefits after March 6, 1946.
That part of the statute upon which decision is based is Act No. 1, § 29, Pub. Acts 1936 (Ex. Sess.), *Page 361 
as amended by Act No. 246, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8485-69, Stat. Ann. 1946 Cum. Supp. § 17.531), which reads in part as follows:
"SEC. 29. * * * An individual shall be disqualified for benefits:
"(a) For the duration of his unemployment in all cases where the individual has either: (1) left his work voluntarily without good cause attributable to the employer, * * *
"(g) When it is found by the commission that total or partial unemployment is due to pregnancy."
Regulation No. 215 of the commission (Administrative Code [1944], p. 1450) interpreting section 29 (g), prescribed by Act No. 1, § 4, Pub. Acts 1936 (Ex. Sess.), as amended by Act No. 246, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8485-44, Stat. Ann. 1946 Cum. Supp. § 17.504), is as follows:
"(4) Section 29 (g) provides that an individual shall be disqualified for benefits when it is found by the commission that total or partial unemployment is due to pregnancy.
"The commission accordingly prescribes:
"This disqualification shall begin on the first day of unemployment due to pregnancy and shall end when the individual is no longer pregnant and can establish that she meets all eligibility requirements."
Plaintiff contends that by the language of the act, the disqualification for benefits must last until the claimant has again accepted work in good faith and has actually started such work; that by the enactment of Act No. 360, Pub. Acts 1947, amending section 29 under consideration here, which now provides: "An individual shall be disqualified for benefits * * * (e) For the duration of her unemployment when it is found by the commission that total or partial unemployment is due to pregnancy," *Page 362 
it was the intention of the legislature to clarify the original act and make it declaratory of its original intention.
Claimant and the commission urge that section 4 of regulation No. 215 is a valid interpretation of section 29 (g) of the act.
The legislature, within the limits defined in the law, may confer authority on an administrative board to make rules for the purpose of carrying out the legislative policy. See G.F. Redmond Co. v. Michigan Securities Commission, 222 Mich. 1; ArgoOil Corporation v. Atwood, 274 Mich. 47. Under section 4 of the act, the commission is empowered to make rules and regulations, not inconsistent with the provisions of the act, to carry out its provisions. The particular issue in this case is whether the regulation adopted is inconsistent with the provisions of section 29 (g).
When the 1943 amendment to the act was adopted it became the policy of the State to disqualify pregnant women from receiving unemployment benefits. The act in question states that if unemployment, either total or partial, is due to pregnancy the woman is disqualified from such unemployment benefits. The act does not attempt to define the period of time after the birth of the child that unemployment is due to her former pregnant condition. The commission by adopting the regulation in question have attempted to fix that period of time by saying that such disqualification ceases to exist when she is no longer pregnant and meets all other eligibility requirements.
When the legislature adopted the 1947 amendment it provided that such disqualification should exist for the duration of unemployment when such unemployment, either partial or total, is due to pregnancy. *Page 363 
It cannot be presumed that the legislature by enacting the above amendment did a futile act. See Lawrence Baking Co. v.Unemployment Compensation Commission, 308 Mich. 198
(154 A.L.R. 660). It must be presumed that the legislature intended to change the existing law by the enactment of the 1947 amendment.
It must follow that prior to the enactment of the 1947 amendment, the disqualification for benefits due to pregnancy existed only so long after pregnancy as a woman was unable to meet the standards enumerated in section 28 (c) of the act, as amended by Act No. 9, Pub. Acts 1944 (1st Ex. Sess.) (Comp. Laws Supp. 1945, § 8485-68, Stat. Ann. 1946 Cum. Supp. § 17.530). The commission by adopting the regulation in question placed its construction of the meaning of the statute in terms of length of time. In our opinion the regulation adopted was in harmony with the legislation as it existed at the time of its adoption.
Claimant's rights are to be determined under section 29 (g) of the act prior to the 1947 amendment. She is entitled to benefits from March 6, 1946, the date on which the appeal board found she was able and available for work and had met the other eligibility requirements of the act.
The judgment of the circuit court is reversed, but without costs as the construction of a statute and regulation promulgated thereunder is involved.
REID and NORTH, JJ., concurred with SHARPE, J. BOYLES and DETHMERS, JJ., concurred in the result.